DETAILED ACTION
	This is the first office action regarding application number 16/729,398, filed on Dec 29, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-5, 8-18 and 21-24 is/are currently pending and have been examined.
Claim(s) 6-7 and 19-20 has/have been cancelled in a pre-examination amendment. 


Information Disclosure Statement
	The information disclosure statement(s) filed Dec 29, 2019, Mar 3, 2021 and Jun 21, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Specification
The disclosure is objected to because of the following informalities: 
The Title is objected to for a typographical error. “SEPARTION” should be “SEPARATION”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” or the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“means for generating a magnetic field with opposite field lines traversing said one or more loops of conductive line in a substantially orthogonal manner” in claim 1 and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This structure has been identified in the Specification to correspond to the following, respectively, and equivalents thereof:
The examiner has not found the phrase “means for generating a magnetic field” in the specification nor any indication as to what is covered by the recitation. To further prosecution, the examiner will consider prior art to read on the claims if there is formation of a magnetic field by any means and in any orientation. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 8-18 and 21-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1 and 17 has/have been amended to recite “means for generating a magnetic field with opposite field lines traversing said one or more loops of conductive line in a substantially orthogonal manner”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “means for generating a magnetic field with opposite field lines traversing said one or more loops of conductive line in a substantially orthogonal manner” has been found. The specification supports the use of permanent magnets or a magnetic field application scheme (see instant specification: [0679]) but not the broader recitation of “means for generating a magnetic field with opposite field lines traversing said one or more loops of conductive line in a substantially orthogonal manner” as recited in the instant claims. Thus, the limitations of Claim(s) 1 and 17 are considered new matter. 

Claim(s) 2-5, 8-16, 18 and 21-24 is/are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 8-18 and 21-24  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 1 and 17, 1 the recitation “means for generating a magnetic field with opposite field lines traversing said one or more loops of conductive line in a substantially orthogonal manner” is unclear. This claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of examination, the recitation identified above will be interpreted as covering formation of a magnetic field by any means, in any orientation, and any equivalent structures thereof.

	
Claim(s) 2-5, 8-16, 18 and 21-24 is/are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11, 14, 16-17 and 22-23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Foster et al (US 2015/0367346).

Regarding Claim 1, Foster teaches a device for separating biological entities within a fluid sample (see Foster: “MEMS-based cell sorter”, Abstract) comprising: 
an input channel formed on a substrate and having an exit (see Foster: “microfabricated fluidic channels 120”, [0031]; [0031]-[0038]; Fig 1-2); 
a first output channel formed on said substrate and having a first entrance fluidically connected to said exit (see Foster: “waste output channel 140”, [0031]; [0031]-[0038]; Fig 1-2); 
a second output channel formed on said substrate and having a second entrance fluidically connected to said exit (see Foster: “microfabricated fluidic channels 122”, [0031]; [0031]-[0038]; Fig 1-2);
an optical detector for identifying said biological entities flowing through said input channel (see Foster: “Laser interrogation region 200 is the portion of the microfluidic passageway in which an illuminating or interrogating laser is directed on the target particle, in order to distinguish it from the other constituents of the fluid sample”, [0035]; [0031]-[0038]; Fig 1-2); 
an actuator including one or more loops of conductive line and a means for generating a magnetic field with opposite field lines traversing said one or more loops of conductive line in a substantially orthogonal manner (see Foster: “MEMS chip sorter 10… valve 10”, [0039]; “In order to make the movable member 110 responsive to such an electromagnetic force, it may have a magnetically permeable material inlaid into movable valve 110. The extent of this inlaid magnetic material 116 may be just inside the edge of the outline of the movable member 110 as shown by the dashed lines in FIGS. 1 and 2”, [0040]; [0031]-[0038]; Fig 1-2; the examiner notes that chip sorter 10 includes part 110 which allows for selection of the path);  
and a selector gate attached to said actuator for deflecting said biological entities from said input channel to either said first or second output channel (see Foster: “Microfabricated member 110 is fabricated and moves in a path parallel or within this plane”, [0031]; [0031]-[0038]; Fig 1-2);  
and wherein an application of a current is applied to one or more loops of conductive line moves said selector gate to deflect said biological entities to either said first or second output channel (see Foster: “force generating apparatus 400 may include coils which generate a magnetic field, which then interacts with the movable member 110… movable member 110 responsive to such an electromagnetic force”; [0040]; Fig 1-2; the examiner notes that this limitation is a functional limitation that does not describe structure that is addressed by the description in Foster).
Note: Claim(s) 2-5 and 8-16 contain a large amount of functional language (i.e. “moves…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	Regarding Claim 4, Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said selector gate moves along an arc in response to said application of said current to said one or more loops of conductive line (see Foster: “force-generating apparatus may also be electrostatic, piezoelectric, or some other means to exert a force on movable member 110, causing it to move from a first position (FIG. 1) to a second position (FIG. 2)”, [0039]; Fig 1-2; the examiner notes that the figures represent the actuator moving along an arc in response to external stimulus as it rotates in place).

	Regarding Claim 4, Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said substrate comprises one of glass, plastic or silicon (see Foster: “movable member 110 and microfabricated fluidic channels 120, 122 and 140 may be formed on the surface of a suitable substrate, such as a silicon substrate”, [0034]). 

	Regarding Claim 11, Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said optical detector comprises at least one optical illuminator and at least one optical sensor (see Foster: “the laser interrogation region 200 that was shown in FIGS. 1 and 2. The optical axis of the detection/collection optics 2100 and the laser source 2400 may be collinear, at least over a portion of the optical path”, [0047]; Fig 1-3). 

	Regarding Claim 14, Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said optical detector identifies said biological entities by sensing optical light emitted from fluorescent molecules attached to said biological entities (see Foster: “decision to sort/save or dispose/waste a given particle may be based on any number of distinguishing signals. In one exemplary embodiment, the decision is based on a fluorescence signal emitted by the particle, based on a fluorescent tag affixed to the particle and excited by an illuminating laser”, [0035]; “fluorescence emitted from the irradiated particles may be shaped by detection/collection optics 2100 and separated by dichroic minors 2200 and directed into a bank of photodetectors 2300”. [0048]).

	Regarding Claim 16, Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said means for generating said magnetic field comprises one of a permanent magnet, a permanent magnet with soft magnetic poles pieces attached thereto, or an electromagnet (see Foster: “force-generating apparatus 400 may be an electromagnet”, [0039]).

Regarding Claim 17, Foster teaches a device for separating biological entities within a fluid sample (see Foster: “MEMS-based cell sorter”, Abstract) comprising: 
an input channel formed on a substrate and having an exit (see Foster: “microfabricated fluidic channels 120”, [0031]; [0031]-[0038]; Fig 1-2); 
a first output channel formed on said substrate and having a first entrance (see Foster: “waste output channel 140”, [0031]; [0031]-[0038]; Fig 1-2); 
a second output channel formed on said substrate and having a second entrance (see Foster: “microfabricated fluidic channels 122”, [0031]; [0031]-[0038]; Fig 1-2);
an optical detector for identifying said biological entities flowing through said input channel (see Foster: “Laser interrogation region 200 is the portion of the microfluidic passageway in which an illuminating or interrogating laser is directed on the target particle, in order to distinguish it from the other constituents of the fluid sample”, [0035]; [0031]-[0038]; Fig 1-2); 
an actuator including one or more loops of conductive line and a means for generating a magnetic field with opposite field lines traversing said one or more loops of conductive line in a substantially orthogonal manner (see Foster: “MEMS chip sorter 10… valve 10”, [0039]; “In order to make the movable member 110 responsive to such an electromagnetic force, it may have a magnetically permeable material inlaid into movable valve 110. The extent of this inlaid magnetic material 116 may be just inside the edge of the outline of the movable member 110 as shown by the dashed lines in FIGS. 1 and 2”, [0040]; [0031]-[0038]; Fig 1-2; the examiner notes that chip sorter 10 includes part 110 which allows for selection of the path; see also 112(b)/112(f) interpretation);  
a path selector attached to said actuator and including first and second passageways for fluidically connecting said exit to said first and second entrances, respectively (see Foster: “Microfabricated member 110 is fabricated and moves in a path parallel or within this plane”, [0031]; [0031]-[0038]; Fig 1-2; the examiner notes that the mechanism defines a path towards the waste outlet and one that, when active, defines a path towards the second channel);  
and wherein an application of a current is applied to one or more loops of conductive line moves said path selector to connect either said first or second passageway to said exit (see Foster: “force generating apparatus 400 may include coils which generate a magnetic field, which then interacts with the movable member 110… movable member 110 responsive to such an electromagnetic force”; [0040]; Fig 1-2; the examiner notes that this limitation is a functional limitation that does not describe structure but is nonetheless  addressed by the description in Foster).
Note: Claim(s) 18 and 21-24 contain a large amount of functional language (i.e. “moves…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	Regarding Claim 22, Foster teaches all the limitations as applied to Claim 22 and further teaches wherein said optical detector identifies said biological entities by sensing optical light emitted from fluorescent molecules attached to said biological entities and comprises at least one optical illuminator and at least one optical sensor disposed on opposite wall surfaces of said input channel, respectively (see Foster: “decision to sort/save or dispose/waste a given particle may be based on any number of distinguishing signals. In one exemplary embodiment, the decision is based on a fluorescence signal emitted by the particle, based on a fluorescent tag affixed to the particle and excited by an illuminating laser”, [0035]; “The optical axis of the detection/collection optics 2100 and the laser source 2400 may be collinear, at least over a portion of the optical path “, [0047]; “fluorescence emitted from the irradiated particles may be shaped by detection/collection optics 2100 and separated by dichroic minors 2200 and directed into a bank of photodetectors 2300”. [0048]; the examiner notes that the description of ‘collinear over a portion of the optical path is interpreted as describing a path across the channel (i.e. a path where the detector and emitter are on opposite sides of the channel)). 
	
Regarding Claim 23, Foster teaches all the limitations as applied to Claim 17 and further teaches wherein said path selector rotates in response to said application of said current to said one or more loops of conductive line (see Foster: “force-generating apparatus may also be electrostatic, piezoelectric, or some other means to exert a force on movable member 110, causing it to move from a first position (FIG. 1) to a second position (FIG. 2)”, [0039]; Fig 1-2; the examiner notes that the figures represent the actuator moving along an arc in response to external stimulus as it rotates in place).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346) in view of Foster II et al (US 2012/0190104).

	Regarding Claim 2, Foster teaches all the limitations as applied to Claim 1. Foster teaches a rotational movement for the moving piece in response to the external stimulus (i.e. electromagnet) (see Foster: “force-generating apparatus may also be electrostatic, piezoelectric, or some other means to exert a force on movable member 110, causing it to move from a first position (FIG. 1) to a second position (FIG. 2)”, [0039]; Fig 1-2; the examiner notes that the figures represent the actuator moving along an arc in response to external stimulus as it rotates in place).
	Foster does not teach wherein “said selector gate moves along a linear path in response to said application of said current to said one or more loops of conductive line”. 
	 However, Foster II teaches the analogous art of a MEMS bases system for particle sorting (see Foster II: Abstract). Foster II teaches a moving piece that moves to sort the particles into one of two channels and teaches that the motion for sorting particles can be either rotational or linear depending on how the movable structure is attached (see Foster II: [0045]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the rotationally moving structure of Foster to be one that moves linearly as taught by Foster II, because Foster II teaches that the choice between rotational or linear movement is a design choice based on how the movable structure is attached to the rest of the system (see Foster II: [0045]).

Regarding Claim 18, Foster teaches all the limitations as applied to Claim 17. Foster teaches a rotational movement for the moving piece in response to the external stimulus (i.e. electromagnet) (see Foster: “force-generating apparatus may also be electrostatic, piezoelectric, or some other means to exert a force on movable member 110, causing it to move from a first position (FIG. 1) to a second position (FIG. 2)”, [0039]; Fig 1-2; the examiner notes that the figures represent the actuator moving along an arc in response to external stimulus as it rotates in place).
	Foster does not teach wherein “said selector gate moves along a linear path in response to said application of said current to said one or more loops of conductive line”. 
	However, Foster II teaches the analogous art of a MEMS based system for particle sorting (see Foster II: Abstract). Foster II teaches a moving piece that moves to sort the particles into one of two channels and teaches that the motion for sorting particles can be either rotational or linear depending on how the movable structure is attached (see Foster II: [0045]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the rotationally moving structure of Foster to be one that moves linearly as taught by Foster II, because Foster II teaches that the choice between rotational or linear movement is a design choice based on how the movable structure is attached to the rest of the system (see Foster II: [0045]).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346) in view of Prakash et al (US 2017/0002846).

	Regarding Claim 3, Foster teaches all the limitations as applied to Claim 1. Foster teaches the conductive material (see Claim 1).
	Foster does not teach that the conductive material is gold, copper or silver. 
	However, Prakash teaches the analogous art of a MEMS based system for the manipulation of micro to nanoliter fluid volumes (see Prakash: Abstract; [0002]). Prakash teaches that electrically conductive material lines can be made of copper, gold or graphite to provide additional external control by the user since applying a voltage difference across these lines results in an electric current which generates local magnetic fields (see Prakash: [0042]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the electrically conductive material lines of Foster to be made of copper or gold as described by Prakash, because Prakash teaches that these materials provide for additional external control by the user since applying a voltage difference across these lines results in an electric current which generates local magnetic fields (see Prakash: [0042]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346) in view of UPS Battery Center (What is an Electric Current? A Simple Explanation, Battery Basics, 2016, 3 pages, see attached document).
	
Regarding Claim 8, Foster teaches all the limitations as applied to Claim 1. Foster teaches a current running through an electromagnet (see Claim 1). 
	Foster does not describe what type of current. 
	However, UPS Battery Center teaches the analogous art of types of electric currents (see UPS Battery Center: Page 1/3). UPS Battery Center teaches that there are two types of electric currents, direct currents (DC) that flow in a single direction and alternating currents (AC) that periodically change direction, where the voltage of AC current can be controlled with transformers to allow for greater flexibility (see UPS Battery Center: Page 1/3). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the current of Foster to be either a DC or AC current as described by UPS Battery Center, because UPS Battery Center describes that these are the only two types of current and, as such, it would’ve been obvious to use one of the only two options. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346) in view of Daridon (US 2004/0229349).

	Regarding Claim 9, Foster teaches all the limitations as applied to Claim 1. 
	Foster does not teach a position sensor in the substrate to determine the position of the moving portion by detecting the position of the one or more loops of conductive line (the examiner notes that the recitation of “detects position of said one or more loops of conductive line” is a functional recitation that does not add further structure to the position detector).
	However, Daridon teaches the analogous art of microfluidic structures (see Daridon: Abstract). Daridon further teaches that features can be added to microfluidic systems to allow for control and/or measurement of events, and states that features to be detected by such regulatory, control and/or sensing mechanisms include microprocessors and microelectronics capable of detecting whether there a feature of the microfluidic system is in a distinctive position within said system (see Daridon: [0124]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Foster to include microprocessors and microelectronics capable of detecting whether there a feature of the microfluidic system is in a distinctive position within said system as suggested by Daridon, because Daridon teaches that features can be added to microfluidic systems to allow for control and/or measurement of events within said system (see Daridon: [0124]). Daridon teaches that microfluidics components may be fabricated separately, joined together or modified as appropriate (see Daridon: [0132]). The examiner notes that Daridon teaches the additional features being included in the system and teaches them being made as separate or joined (i.e. integral) features, which is interpreted as Daridon describing that the features can be part of the substrate or extraneous to the substrate. The examiner also notes that as the feature of Daridon teaches detecting a position, the prior art is deemed to be capable of the functional language. 

	Regarding Claim 10, modified Foster teaches all the limitations as applied to Claim 9 and further teaches further comprising a controller in communication with said optical detector, said actuator and said position sensor through electrical connections, wherein said controller operates to: i) control said optical detector to detect said biological entities and ii) apply said current to said one or more loops of conductive line based on a signal from the position sensor (see Foster: “signal output by the photodetectors 2300 indicates the presence or absence of the target particle in the laser interrogation region 200. The signal may be delivered to a controller 2900… Upon detection of the target particle, a signal is generated by the controller 2900 which energizes the force-generating or flux-generating apparatus 400”, [0048]; [0052]; ). 


Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346).
	
Regarding Claim 12, Foster teaches all the limitations as applied to Claim 11. Foster teaches the detector and the sensor aligned over a portion of the channel (see Foster: “the laser interrogation region 200 that was shown in FIGS. 1 and 2. The optical axis of the detection/collection optics 2100 and the laser source 2400 may be collinear, at least over a portion of the optical path”, [0047]; Fig 1-3). Foster teaches that the geometry of the channel can be designed to minimize trapping of air bubbles and agglomeration of cellular material, while optimizing for fluid properties (see Foster: [0094]).
Foster does not explicitly teach that the channel has a rectangular cross section. 
However, based on the above teachings, where Foster teaches that it is necessary that the geometry of the channel should be modified to fit the task at hand, it would have been well within the skill of one of ordinary skill in the art to have made the channel shape of any shape, including making the channel have a rectangular cross section. Further, the courts have held that a prima facie case of obviousness exists as to changes in shape if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the shape of the fluid channel to Foster to be of any shape, including making the channel have a rectangular cross section, as Foster teaches that the geometry of the channel can be designed to minimize trapping of air bubbles and agglomeration of cellular material, while optimizing for fluid properties (see Foster: [0094]).

 Regarding Claim 24, Foster teaches all the limitations as applied to Claim 23. Foster teaches the multiple channels within the moving structure (see Foster: “Microfabricated member 110 is fabricated and moves in a path parallel or within this plane”, [0031]; [0031]-[0038]; Fig 1-2; the examiner notes that the mechanism defines a path towards the waste outlet and one that, when active, defines a path towards the second channel).
	Foster does not explicitly teach “further comprising: a third output channel formed on said substrate and having a third entrance; and a fourth output channel formed on said substrate and having a fourth entrance, wherein said path selector further includes third and fourth passageways for fluidically connecting said exit to said third and fourth entrances, respectively”. 
	However, based on the above teachings, where Foster teaches a plurality of channels in the selector structure, it would have been well within the skill of one of ordinary skill in the art to further include additional channels, such as four total channels, as this would have resulted in expected outcomes and advantages, namely the ability to sort the particles into any number of channels. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the moving selector structure of Foster to comprise a plurality of channels, including making the structure have a total of four channels, as this would have resulted in expected outcomes and advantages, namely the ability to sort the particles into any number of channels, including at least four channels.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346) in view of Johnson et al (US 2015/0140545).
	
Regarding Claim 13, Foster teaches all the limitations as applied to Claim 1. 
	Foster does not describe springs attached to the actuator and providing electrical connections. 
	However, Johnson teaches the analogous art of an actuator for use in particle sorting systems (see Johnson: Abstract). Johnson teaches that springs can be coupled on either side of the actuator and a source to provide electrical connections (see Johnson: [0055]; [0057]; [0058]; Fig 9-10). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the actuator of Foster to include springs between the actuator and the electrical source as taught in Johnson, because Johnson teaches that this structure and arrangement can be used to provide electrical connections (see Johnson: [0055]; [0057]; [0058]; Fig 9-10).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346) in view of Ward et al (US 2017/0038288).
	
Regarding Claim 8, Foster teaches all the limitations as applied to Claim 1. Foster teaches optical interrogation of the particles in the sample (see Claim 1). 
	Foster does not describe aligning the particles in the sample using acoustic standing waves prior to optical interrogation. 
	However, Ward teaches the analogous art of acoustic cytometry (see Ward: Abstract; [0008]-[0009]). Ward teaches that particles in a sample can be acoustically focused into specific locations within a channel to offer both controllable flow and high particle analysis rates without resorting to highly concentrated samples (see Ward: [0009]). Ward also teaches that the preferred manner of focusing particles into a single file line is by using an acoustic standing wave field (see Ward: [0034]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Foster to include an acoustic standing wave focusing structure as described by Ward, because Ward describes that a sample can be acoustically focused into specific locations within a channel to offer both controllable flow and high particle analysis rates without resorting to highly concentrated samples (see Ward: [0009]).
	

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346) in view of Foster III et al (US 2006/0062698).
	
Regarding Claim 8, Foster teaches all the limitations as applied to Claim 1. Foster teaches the actuator part (see Claim 1). 
	Foster does not describe adding a layer of lubricant between the path selector and the substrate. 
	However, Foster III teaches the analogous art of a microfluidic actuator to send particles into different paths (see Foster III: Abstract). Foster III teaches that a fluidic seal needs to be formed between the fluid portions, channels and actuator to maintain the actuator in good operating condition (i.e. to prevent slowing of the actuation motion of the device) and suggests using a fluorocarbon lubricant around the actuator portion (see Foster III: [0074]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Foster to include a fluorocarbon lubricant around the actuator portion as described by Foster III, because Foster III teaches that a fluidic seal needs to be formed between the fluid portions, channels and actuator to maintain the actuator in good operating condition (i.e. to prevent slowing of the actuation motion of the device) (see Foster III: [0074]). The examiner notes that as the lubricant is formed around the actuator, the resulting combination would have the lubricant between the actuator and the substrate, meeting the entirety of the claim language. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797